 


114 HR 2224 IH: Youth Access to American Jobs Act of 2015
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2224 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Larsen of Washington (for himself, Mr. McDermott, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish a pilot program to promote public-private partnerships among apprenticeships or other job training programs, local educational agencies, and community colleges, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Youth Access to American Jobs Act of 2015. 2.2–2–2 Pilot Program (a)In generalFrom the amounts appropriated to carry out this Act, the Secretary of Education, in consultation with the Secretary of Labor, shall award grants to 10 eligible entities to carry a program described in subsection (c) for eligible students. 
(b)Application requirementsAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary as such time, in such manner, and containing such information as the Secretary may require. (c)Uses of fundsAn eligible entity that receives a grant under this section shall use such grant to carry out a program under which each eligible student participating in the program— 
(1)during grades 11 and 12 at a secondary school served by the local educational agency in the eligible entity, takes STEM and STEM-focused Career and Technical Education courses and courses that prepare such student for community college; (2)upon graduating from the secondary school, enrolls in a course of study related to the manufacturing field at the community college in the eligible entity; and 
(3)upon receiving an associate’s degree from the community college, enrolls and participates, for a 2-year period, in— (A)the State apprenticeship program in the eligible entity; or 
(B)the joint-labor management training program in the eligible entity. (d)Eligible studentsTo be eligible to participate in a program described in subsection (c), a student shall, prior to participating in the program, demonstrate academic ability and a commitment to pursue a career in a manufacturing field or other vocational or career and technical education field. 
(e)DefinitionsIn this section: (1)Community collegeThe term community college has the meaning given the term in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)). 
(2)Eligible entityThe term eligible entity means a partnership among— (A)a local educational agency; 
(B)a community college; and (C)a State apprenticeship program or a joint-labor management training program. 
(3)ESEA termsThe terms local educational agency, secondary school, and State have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (4)SecretaryThe term Secretary means the Secretary of Education. 
(5)State apprenticeship programThe term State apprenticeship program means an apprenticeship program that provides an apprenticeship with an employer in the manufacturing field to students with an associate’s degree related to the field of manufacturing. (6)STEMThe term STEM means— 
(A)science, technology, engineering, and mathematics; and (B)other career and technical education subjects that build on the subjects described in subparagraph (A). 
 
